Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 1/29/2021.
Claims 1-20 are presented for examination.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/29/2021 and 5/27/2021 are being considered by the examiner. 

Drawings
The drawings received on 1/29/2021 are accepted.

Specification
The specification filed on 01/29/2021 has been accepted.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claim 1 and 17 are drawn to a method, Claim 9 is drawn to a system. This is a process and machine categories, which are the statutory categories of invention. Thus, claim(s) fall(s) in one of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim 17 substantially recites the limitations: 
obtaining, via a graphical user interface (GUI), a first unreviewed transaction record and a plurality of reviewed transaction records each having a user-approved account identifier; 
sending the first unreviewed transaction record and the plurality of reviewed transaction records to a recommendation engine configured to perform; 
executing a baseline classifier on first unreviewed transaction features of the first unreviewed transaction record to obtain a first baseline account identifier; 
executing a comparison model on (i) a first unreviewed transaction vector of the first unreviewed transaction record and (ii) a plurality of reviewed 41PATENT APPLICATION ATTORNEY DOCKET NO.: 2111951US; 37202/859001transaction vectors to obtain a first plurality of comparison scores, the plurality of reviewed transaction vectors corresponding to the plurality of reviewed transaction records; 
selecting, using the first plurality of comparison scores, a first reviewed transaction record of the plurality of reviewed transaction records, the first reviewed transaction record corresponding to a first comparison score of the first plurality of comparison scores, the first comparison score corresponding to a first user-approved account identifier of the first reviewed transaction record; 
recommending, using the first comparison score, one of the first baseline account identifier and the first user-approved account identifier to obtain a first recommended account identifier; and 
transmitting, to the GUI, the first recommended account identifier for the first unreviewed transaction record; 
receiving, from the recommendation engine, the first recommended account identifier for the first unreviewed transaction record; and 
presenting, via the GUI, the first recommended account identifier for the first unreviewed transaction record.
The 2019 PEG indicates that claims that recite matter that falls within the following enumerated groupings of abstract ideas should be treated as reciting abstract ideas (emphasis added):
 (a) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
(b) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 17, in additional to the other claims, recite a judicial exception (i.e., an abstract idea). The identified limitations above recite a series of steps for obtaining data and using an algorithm to build data structure. These steps include concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and managing personal behavior or relationships or interactions between people, which are considered Mental Processes and Organizing Certain methods of organizing activity. 
That is, other than reciting “a computer processor; recommendation engine, GUI”, nothing in the claim element precludes the step from practically being performed in the human mind or a human using a pen and paper. 
	The claimed concepts above, under their broadest reason of interpretation covers subject matter viewed as Certain Methods Of Organizing Human Activity with the additional recitation of generic computer components. For example, the steps of  “obtaining, receiving, selecting, transmitting, recommending, presenting”, in this context allows a first person to perform all of this steps, to receive information from another person, which encompasses Certain Methods Of Organizing Human Activity. 

	Step 2A Prong Two: No
The 2019 PEG explains in its Summary that “a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.”
According to the 2019 PEG (footnotes removed): 
“Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit, for example those listed below” 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing;  and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	This is not an exclusive list, and there may be other examples of integrating the exception into a practical application.
	The courts have also identified examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.”
Regarding claims 1-20, the additional elements recited in the claims beyond the judicial exception appear to be: a computer processor; recommendation engine, GUI.
	Instead, the above identified additional elements add insignificant extra-solution activity to the judicial exception (e.g., Mere Data Gathering, Selecting a particular data source or type of data to be manipulated), see MPEP 2106.05(g).
Additionally, the above identified additional elements merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).
	Further, the above identified additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use, see MPEP 2106.05(e)
	In view of the above, under Step 2A (prong 2), Claims 1-20 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. Therefore, regarding claims 1-20, the abstract idea is not integrated into a practical application and thus claims 1-20 are “directed to” a judicial exception. 

Step 2B: No
	The additional elements (a computer processor; recommendation engine, GUI) are not constructed by the specification as “significant more” than what is already known. Further, the additional elements are recognized by the courts as performing well-understood, routine, and conventional functions. Additionally, the examiner notes that applicant’s originally-filed specification does not go into any details about any special features relating to the claimed elements listed above, thereby the claimed elements are a generic and well-known in the industry; see specification [26].
	Further, see MPEP 2106.05(f), “Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); see MPEP 2106.05(d), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));”
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-8, 10-16, 18-20 do not add “significantly more” to the eligibility of claims 1, 9 and 17, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  
Allowable Subject Matter
Claims 1-20 are allowed over the prior, though rejected under 35 USC 101. 
Additionally, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant's claimed invention relying on improper hindsight bias.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627